MEMORANDUM OPINION


No. 04-07-00560-CV

Cecilio HERNANDEZ and Christina Hernandez,
Appellants

v.

Hector X. ZUNIGA d/b/a Z & R Investments,
Appellee

From the 341st Judicial District Court, Webb County, Texas
Trial Court No. 2006-CVQ-001685-D3
Honorable Elma Teresa Salinas Ender, Judge Presiding

PER CURIAM

Sitting: 	Alma L. López, Chief Justice
	Catherine Stone, Justice
	Karen Angelini, Justice

Delivered and Filed:   October 10, 2007

DISMISSED FOR WANT OF PROSECUTION
	On August 20, 2007, we ordered appellants to provide written proof to this court that either:
(1) the clerk's fee has been paid or arrangements have been made to pay the clerk's fee; or (2)
appellants are entitled to appeal without paying the clerk's fee.  Appellants have failed to respond
to this order.  Therefore, we dismiss the appeal.  See Tex. R. App. P. 37.3(b), 42.3(c).  Costs of
appeal are taxed against appellants.
							PER CURIAM